

116 HR 4668 IH: Restoring Military Focus Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4668IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Roy (for himself, Mr. Crenshaw, Mr. DesJarlais, Mr. Rosendale, Mr. Mast, Mr. Johnson of Ohio, Mrs. Boebert, and Mr. Lamborn) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo eliminate the position of the Chief Diversity Officer of the Department of Defense, and for other purposes.1.Short titleThis Act may be cited as the Restoring Military Focus Act.2.Elimination of the Chief Diversity Officer of the Department of Defense(a)Repeal of positionSection 147 of title 10, United States Code, is repealed.(b)Conforming repealSection 913 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is repealed.3.Prohibition on establishment of similar positionsNo Federal funds may be obligated or expended to establish a position within the Department of Defense that is the same as or substantially similar to—(1)the position of Chief Diversity Officer, as described in section 147 of title 10, United States Code, as such section was in effect before the date of the enactment of this Act; or(2)the position of Senior Advisor for Diversity and Inclusion, as described in section 913(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), as such section was in effect before the date of the enactment of this Act.